—In related custody proceedings pursuant to Family Court Act article 6, Patience B. and Treena B. appeal from two orders of the Family Court, Queens County (Salinitro, J.), both dated May 14, 2002 (one in each proceeding), which dismissed the petitions.
Ordered that the appeal by Treena B. is dismissed, without costs or disbursements, as she is not aggrieved by the orders appealed from (see CPLR 5511); and it is further,
Ordered that the orders are affirmed insofar as appealed from by Patience B., without costs or disbursements.
Treena B.’s parental rights were terminated in a proceeding pursuant to Social Services Law § 384-b. After the dispositional hearing had been completed, Patience B., the subject children’s great-aunt, commenced the proceedings at bar seeking custody. The Family Court properly dismissed the proceedings without a hearing, as her recourse was to seek adoption, and not mere custody of the children (see Matter of Herbert PP. v Chenango County Dept. of Social Servs., 299 AD2d 780 [2002]; Matter of Irons v Ford, 289 AD2d 576 [2001]; Matter of Charles H., 207 AD2d 788 [1994]; Social Services Law § 384-b [11]). Feuerstein, J.P., Schmidt, Mastro and Rivera, JJ., concur.